NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 20-1930
                                       __________

                                FITZROY A. CLIFFORD,
                                              Appellant

                                             v.

                           JUDGE STEPHEN L. PETRILLO;
                       JUDGE CHRISTOPHER ROMANYSHYN;
                                  MICHAEL COBB
                       ____________________________________

                     On Appeal from the United States District Court
                               for the District of New Jersey
                         (D.C. Civil Action No. 2-19-cv-13571)
                      District Judge: Honorable Madeline C. Arleo
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 September 25, 2020
                 Before: JORDAN, BIBAS, and PHIPPS, Circuit Judges

                           (Opinion filed September 29, 2020)
                                      ___________

                                        OPINION*
                                       ___________

PER CURIAM



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Pro se appellant Fitzroy Clifford appeals from the District Court’s order

dismissing his civil rights complaint. For the reasons discussed below, we will affirm.

                                               I.

       In June 2019, Clifford filed a complaint in the District Court, raising numerous

claims stemming from his family court proceedings in the Superior Court of New Jersey.

Clifford alleged that the defendants, Superior Court Judges Stephen Petrillo and

Christopher Romanyshyn, and a New Jersey Court employee, Michael Cobb, violated his

civil rights in those proceedings. Among other things, Clifford maintained that the

Superior Court lacked jurisdiction over him because he is a “sovereign citizen.”1 He also

claimed that his due process and equal protection rights were violated when his requests

for discovery, a change of venue, and a jury trial were denied. The District Court granted

the defendants’ motion to dismiss and dismissed the complaint with prejudice,

determining that Clifford failed to state a plausible claim to relief and that the judges

were immune from suit. This appeal ensued.

                                               II.

       We have jurisdiction under 28 U.S.C. § 1291. We exercise plenary review over

the District Court’s dismissal under Rule 12(b)(6), W. Penn Allegheny Health Sys., Inc.

v. UPMC, 627 F.3d 85, 97 (3d Cir. 2010), and ask whether the complaint contained

“sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on


1
  See United States v. Benabe, 654 F.3d 753, 767 (7th Cir. 2011) (explaining that a
person claiming to be a “sovereign citizen” is “not beyond the jurisdiction of the courts,”
and that “[t]hese theories should be rejected summarily, however they are presented”).

                                               2
its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)).

                                             III.

       The District Court properly determined that Clifford failed to state any plausible

claim to relief. As the District Court explained, Clifford’s complaint contained few

allegations regarding the defendants’ involvement in the family court proceedings, let

alone sufficient allegations to raise a plausible due process or equal protection claim. In

particular, Clifford failed to make any specific allegations regarding defendant Cobb’s

personal involvement in those proceedings. See Rode v. Dellarciprete, 845 F.2d 1195,

1207 (3d Cir. 1988).

       To the extent that Clifford did specifically allege that the judges entered certain

child support orders and related orders denying Clifford’s requests for discovery, for a

change of venue, and for a jury trial, the District Court properly determined that the

judges were immune from suit. Clifford’s claims are based on actions taken by the

judges in Superior Court proceedings, and Clifford did not plausibly allege that their

actions were taken in the clear absence of jurisdiction. See Gallas v. Supreme Court of

Pa., 211 F.3d 760, 768 (3d Cir. 2000) (holding that judges are immune from suit under 42

U.S.C. § 1983 “for monetary damages arising from their judicial acts”); see also Stump v.

Sparkman, 435 U.S. 349, 356 (1978) (“A judge will not be deprived of immunity because

the action he took was in error, was done maliciously, or was in excess of his

authority[.]”). To the extent that Clifford raised claims for declaratory or injunctive relief


                                              3
related to the enforcement of various statutes governing his child support obligations and

custodial rights, the judges are not proper defendants, as Clifford’s allegations make clear

that the judges were acting in an adjudicatory capacity. See Allen v. DeBello, 861 F.3d
433, 442 (3d Cir. 2017).

       Accordingly, we will affirm the judgment of the District Court.




                                             4